[Cite as In re T.B., 2020-Ohio-5389.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                        TRUMBULL COUNTY, OHIO


IN THE MATTER OF:                                  :     OPINION

T.B., JR., DELINQUENT CHILD                        :
                                                         CASE NOS. 2020-T-0027
                                                   :               2020-T-0028

                                                   :


Appeals from the Trumbull County Court of Common Pleas, Juvenile Division, Case
Nos. 2019 JD 00319 and 2019 JD 00331.

Judgment: Reversed and remanded.


Dennis Watkins, Trumbull County Prosecutor, and Ashleigh Musick, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481 (For Appellee, State of Ohio).

Timothy Young, Ohio Public Defender, and Timothy B. Hackett, Ohio Assistant Public
Defender, Office of the Public Defender, 250 East Broad Street, Suite 1400, Columbus,
OH 43215 (For Appellant, T.B., Jr.).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, T.B., Jr. (“T.B.”) appeals from the judgment of the Trumbull

County Court of Common Pleas, Juvenile Division. At issue is whether the juvenile

court committed plain error when it classified appellant as a juvenile-offender registrant

at the dispositional hearing even though the court had committed him to a secure

facility.   We reverse the trial court’s judgment and remand the matter for further

proceedings.
       {¶2}   In September 2018, this matter originated via a complaint filed in the

Lorain County Juvenile Court, alleging that then-16-year-old appellant was delinquent

for committing acts constituting two           counts of     rape, in violation on R.C.

2907.02(A)(1)(b), felonies of the first degree, if he were an adult; and committing acts

constituting two counts of gross sexual imposition (“GSI”), in violation of R.C.

2907.05(A)(4), felonies of the third degree, if he were an adult.           The matter was

subsequently transferred to the Trumbull County Juvenile Court for further disposition.

On October 22, 2019, The Trumbull County Juvenile Court, via magistrate, adjudicated

appellant delinquent on two counts of GSI (the two rape counts were dismissed by the

Lorain Juvenile Court) and committed him to the Ohio Department of Youth Services

(“DYS”) for an aggregate, minimum term of one year, maximum to his twenty-first

birthday. The trial court reviewed and adopted the magistrate’s decision; in addition, the

trial court ordered appellant to “complete the [DYS] sex offender treatment program

prior to release.” The court noted that appellant was a mandatory registrant. Neither

the court, nor counsel, however, addressed the timing of the classification. The court

proceeded to designate appellant as a tier II juvenile offender registrant. This appeal

follows.

       {¶3}   Appellant assigns two errors for our review. They provide:

       {¶4}   “[1.] The trial court plainly erred as a matter of law when it classified T.B.

as a juvenile offender registrant at disposition, even though the court had committed

T.B. to a secure facility, in violation of R.C. 2152.83(A)(1).

       {¶5}   “[2.] T.B. was denied effective assistance of counsel when trial counsel

failed to object to the juvenile court’s unauthorized juvenile sex offender classification, in




                                              2
violation of the Sixth and Fourteenth Amendments of the U.S. Constitution; and, Article

I, Section 10, of the Ohio Constitution.”

       {¶6}   Under his first assignment of error, appellant maintains the trial court

committed plain error when it classified him a Tier II sex offender in its dispositional

order committing him to DYS. The state concedes error.

       {¶7}   R.C. 2152.83(A)(1) governs when a juvenile court is required to classify,

for purposes of registration, a first-time juvenile sex offender that is 16 or 17 years old at

the time the offense was committed.

       {¶8}   R.C. 2152.83(A)(1) provides:

       {¶9}   (A)(1) The court that adjudicates a child a delinquent child shall
              issue as part of the dispositional order or, if the court commits the
              child for the delinquent act to the custody of a secure facility, shall
              issue at the time of the child’s release from the secure facility an
              order that classifies the child a juvenile offender registrant and
              specifies that the child has a duty to comply with sections
              2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code if
              all of the following apply:

       {¶10} (a) The act for which the child is or was adjudicated a delinquent
             child is a sexually oriented offense or a child-victim oriented offense
             that the child committed on or after January 1, 2002.

       {¶11} (b) The child was sixteen or seventeen years of age at the time of
             committing the offense.

       {¶12} (c) The court was not required to classify the child a juvenile
             offender registrant under section 2152.82 of the Revised Code or
             as both a juvenile offender registrant and a public registry-qualified
             juvenile offender registrant under section 2152.86 of the Revised
             Code. (Emphasis added.)

       {¶13} Here, appellant was 16 years old at the time of the offense and was

committed to a secured facility. And there is no dispute that the underlying offenses

were appellant’s first delinquency adjudications (thereby precluding registration at



                                              3
disposition per R.C. 2152.82) and the conditions of R.C. 2152.86 do not apply to this

offense. Still, the trial court, at the dispositional stage, classified appellant a Tier II sex

offender, contrary to R.C. 2152.83(A)(1). Pursuant to that subsection, appellant’s

circumstances mandate that the juvenile court must wait until his release from DYS to

issue its classification specifying his statutory duties of compliance. The trial court erred

in prematurely classifying appellant a Tier II sex offender. This error was plain, obvious,

and affected the outcome of the proceedings. See In re B.W.K., 11th Dist. Portage No.

2009-P-0058, 2010-Ohio-3050, ¶10 (defining the contours of “plain error.”) See, also, In

re J.A.D., 11th Dist. Portage No. 2012-P-0006, 2012-Ohio-5226 (concluding a trial

court’s classification, in a dispositional order, of a first-time juvenile sex offender, who is

within the applicable age range and committed to a secure facility, is plain error.)

       {¶14} Appellant’s first assignment of error has merit and this disposition renders

analysis of his second assignment of error moot.

       {¶15} For the reasons discussed in this opinion, the judgment of the Trumbull

County Court of Common Pleas, Juvenile Division, is reversed and remanded.



TIMOTHY P. CANNON, P.J.,

MARY JANE TRAPP, J.,

concur.




                                              4